PER CURIAM.
We reverse on the authority of Cookbook Publishers, Inc. v. American Dental Program, 559 So.2d 1301 (Fla. 4th DCA 1990). In the instant case, the pertinent facts with regard to the issue of whether the defendant had sufficient “minimum contacts” with the state of Florida are essentially the same as in Cookbook Publishers. As in Cookbook Publishers, the trial court in the instant case erroneously found that American Dental Program demonstrated that the defendant had sufficient “minimum contacts” with the State of Florida thereby satisfying due process requirements for personal service over the defendant. Based on this erroneous conclusion, the trial court erred in denying the defendant’s motions to dismiss for lack of personal jurisdiction and to quash service of process, and again at trial in finding that the trial court had personal jurisdiction over the defendant pursuant to Section 48.193(l)(g) Florida Statutes (1989). Accordingly, the Final Judgment awarding damages to the appellee is reversed.
REVERSED.
LETTS, GLICKSTEIN and GUNTHER, JJ., concur.